Citation Nr: 1607813	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-13 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for multiple explosion residuals, including headaches, traumatic brain injury (TBI) residuals, and scar residuals of the bilateral upper and lower extremities and face.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1967 to November 1970 and from November 1972 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO in Muskogee, Oklahoma.  Jurisdiction over this claim is currently with the RO in New Orleans, Louisiana.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In October 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  In August 2015, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in neurology with regard to the claim of service connection for multiple explosion residuals, including headaches, TBI residuals, and scar residuals of the bilateral upper and lower extremities and face.  In November 2015, the requested VHA opinion was incorporated into the record and that same month, the Veteran and his representative were provided with a copy of the VHA opinion.  The appeal is REMANDED to the AOJ.


REMAND

In December 2015, the Board received additional evidence from the Veteran, which was not considered by the AOJ.  Specifically, the Veteran's statements and medical treatise articles were submitted in December 2015, after the February 2015 Supplemental Statement of the Case.

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e).  Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the Substantive Appeal with respect to the issue on appeal (service connection for multiple explosion residuals) was received in October 2013; accordingly, the new 38 U.S.C.A. § 7105(e) is applicable to this case.

Associated with the evidence submitted in December 2015, the Veteran explicitly requested a remand of the case to the AOJ for review of the new evidence submitted in December 2015.  The Veteran dated and signed the statement.  In a January 2016 Informal Hearing Presentation, the Veteran's representative again indicated that the Veteran requested a remand to the AOJ for initial review of the new evidence.  Pursuant to the new 38 U.S.C. § 7105(e) and the Veteran's explicit request, the Veteran's appeal of service connection for multiple explosion residuals, including headaches, traumatic brain injury (TBI) residuals, and scar residuals of the bilateral upper and lower extremities and face will be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a supplemental SOC (SSOC).

Accordingly, the case is REMANDED for the following action:

Review all evidence added to the electronic file since the February 2015 Supplemental Statement of the Case that pertains to the issue on appeal.  After undertaking any additional development which may be necessary, readjudicate the claim to determine if entitlement to the benefit sought is warranted.  If the benefit sought remains denied, the Veteran and representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




